Title: To James Madison from John Leonard, 28 October 1807
From: Leonard, John
To: Madison, James



Sir
Barcelona Octr: 28th: 1807.

Herewith I take the liberty to Send the Copies of three Protests two made by Mr: Goodwin, & one by Mr: A: Thorndike my late partner: annex’d to Said protests are my answers to the Same.  The Vessell first mentioned was consign’d to the House of Thorndike Leonard & Co: many weeks previous to its Dissolution, and was Sent to Valencia to unload & load, under the care of our clerk (Mr: Goodwin)  The Second mentioned, the Brig Adamant Capt. Allen was consign’d to Said firm also Several weeks before the Dissolution, and after the Dissolution Said Thorndike & Goodwin leagued to gether & assumed the consignation of Said Vessell without authority from the Proprietors, or the Partner’s of the House of Thorndike Leonard & Co: and in a fraudulent manner, attempted to prejudice the General interests of the Said House by partial, illegal & dishonorable proceedings.  I, in consequence of Such conduct & many other enormities committed by Said Thorndike in conjunction with Goodwin, and as joint liquidator with Andrew Thorndike, being equally responsable Summons’d him before the Tribunal of commerce to account for his conduct.  The Chamber of commerce, after having informed themselves of the particulars of the illegality of his actions & having heard all he had to Say in his justification, condemned his proceedings & appointed a Merchant of considerable respectability & skill in commerce, as an Interventor, & put two locks on the Doors of the Warehouses that contained the Goods that arrived in the Vessels consigned to Said firm, including those that he, and Mr: Goodwin attempted to assume to themselves, which they put into the possession of the Interventor & Mr: A: Thorndike, in order that he (Mr: Thorndike) should not have the power to Sell or Do any act without the approbation & Knowledge of the interventor and to prevent any illegal or unjust proceedings on the part of Mr: Thorndike to the prejudice of the Partners of the late firm of Thorndike Leonard & Co: or the proprietors of the merchandise in their hands.  Copy of this Decree I have the honor to hand you.
Mr: Thorndike has made an establishment in this city in company with our late clerk Mr: Goodwin & they Do not hesitate to Declare their intention to endeavour to injure me by every means they can Devise, by which they think to benefit themselves being conscious of the rectitude & propriety of my conduct both as consul & merchant  (I view their malice with much indifference)
I hope you will have the goodness to pardon my trespassing So much on your time & remain With high consideration & respect Sirs Your most obt. & very hble Sert:

J Leonard


By an Almanack that I have Seen printed at Philadelphia, it would Seem that Some alteration has taken place in the laws of the United States respecting Consular fees, as regards Certificates of drawback.  I have made enquiry of Mr: Young at Madrid whether he Knew of any Such alterations and asked the Consuls in this quarter, who inform me that they have received no Instructions.  Neither have I for these last two Years, & not thinking an Almanack Sufficient authority to change the fee I have taken; which is $2: for every official act with Signature & Seal, I have written to America to have the last Laws Sent me for my Government.
I beg you will excuse my troubling you with this information.  I am always Desirous to act consistant with the laws of the U. States & avoid every means that can give room for complaint.
Mr: Thorndike’s name is on my bond for Security.  I shall give a new Security in the course of a few Days.

